Citation Nr: 1202764	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-30 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee/shin disorder.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1976 to May 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, inter alia, found that no new and material evidence had been received to reopen previously denied claims for service connection for bilateral pes planus, bilateral knee/shin disorder, and schizophrenia.

As support of his claim, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing) in May 2009.  The transcript of the hearing is associated with the claims folder and has been reviewed.  

This case was previously before the Board in July 2009, at which time the Board denied service connection for a low back disorder and remanded the issues currently on appeal for further development.  The case has returned to the Board and is again ready for appellate action.


FINDINGS OF FACT

1.  In an August 1984 rating decision, the RO denied service connection for a bilateral knee/shin disorder.  

2.  The additional evidence received since the August 1984 rating decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim with regard to the issue of a bilateral knee/shin disorder.

3.  In a December 1985 rating decision, the RO found that no new and material evidence had been received to reopen a previously denied claim for service connection for bilateral planus, and denied service connection for schizophrenia.  

4.  The additional evidence received since the December 1985 rating decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim with regard to the issues of bilateral pes planus and schizophrenia.


CONCLUSIONS OF LAW

1.  The August 1984 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received since the August 1984 rating decision to reopen the claim for service connection for a bilateral knee/shin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The December 1985 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

4.  New and material evidence has not been received since the December 1985 rating decision to reopen the claim for service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  New and material evidence has not been received since the December 1985 rating decision to reopen the claim for service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in April 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, as is the case here with respect to the issues on appeal, the April 2006 VCAA notice letter is compliant with the decision by the U. S. Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently explained the bases of the prior denials (i.e., the deficiencies in the evidence when the claim was previously considered).  

Furthermore, the April 2006 VCAA letter provided the Veteran with notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the April 2006 VCAA notice letter prior to the October 2006 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and medical records from the Social Security Administration (SSA).  Further, the Veteran and his representative have submitted several lay statements in support of his claim.  Finally, the Veteran was afforded an opportunity to provide testimony at a Travel Board hearing in May 2009.  Thus, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its July 2009 remand.  Specifically, the RO was instructed to obtain the Veteran's VA treatment records and private treatment records, and all medical records associated with the Veteran's claim(s) for disability benefits from the SSA.  The Board finds that the RO has complied with these instructions to the extent possible.  It sent the Veteran a request for any private treatment records in September 2009, with no response from the Veteran.  It also has obtained the Veteran's VA treatment records and medical records from SSA.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

In a rating decision dated in August 1984, the RO denied service connection for a bilateral knee disorder because there was no evidence of a current diagnosis.  In a rating decision dated in December 1985, the RO found that no new and material evidence showing in-service aggravation of pre-existing bilateral planus had been received to reopen a previously denied claim for service connection for bilateral pes planus, and denied service connection for schizophrenia because there was no evidence that this disorder was incurred in or aggravated by service.  The RO notified the Veteran of those decisions and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, the August 1984 and December 1985 rating decisions are final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted, it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

The Veteran's claim to reopen previously denied claims for service connection was received in March 2006.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Bilateral Pes Planus

As previously noted, in a rating decision dated in December 1985, the RO found that no new and material evidence showing in-service aggravation of pre-existing bilateral planus had been received to reopen a previously denied claim for service connection for bilateral pes planus.

Evidence of record at the time of the December 1985 rating decision consisted of the Veteran's original claim application; his STRs; a VA examination report dated in October 1985; and statements from private psychiatrists dated in January 1985, February 1985, and April 1985.

The additional evidence received since the December 1985 rating decision consists of additional VA treatment records dated from April 1985 to March 2010; medical records from the SSA; duplicate STRs; hearing transcript from a May 2009 Travel Board hearing; and a statement from the Veteran dated in April 2006.  

Initially, the Board notes that the STRs are duplicate copies of what was previously submitted.  Because this evidence is not new, it cannot form the basis to reopen the claim.

With respect to the April 2006 statement from the Veteran and the May 2009 Travel Board hearing transcript, they are cumulative of evidence that was previously of record.  In this regard, the Veteran's statements and testimony merely repeat his contentions that his bilateral pes planus was aggravated by service.  Cumulative or redundant evidence is not new.  38 C.F.R. § 3.156(a).  

Finally, the Board finds that the additional VA treatment records dated from April 1985 to March 2010 and medical records from the SSA do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Particularly, none of this additional evidence indicates that the Veteran's bilateral pes planus was aggravated by his service; these records merely show treatment for other disorders.  

Accordingly, the Board finds new and material evidence to reopen the claim for service connection for bilateral pes planus has not been received.  The claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Bilateral Knee/Shin Disorder

As previously noted, in a rating decision dated in August 1984, the RO denied service connection for a bilateral knee/shin disorder because there was no evidence of a current diagnosis.

Evidence of record at the time of the August 1984 rating decision consisted of the Veteran's original claim application and his STRs.  

The additional evidence received since the August 1984 rating decision consists of a VA examination report dated in October 1985; statements from private psychiatrists dated in January 1985, February 1985, and April 1985; additional VA treatment records dated from April 1985 to March 2010; medical records from the SSA; duplicate STRs; hearing transcript from a May 2009 Travel Board hearing; and a statement from the Veteran dated in April 2006.  

Initially, the Board notes that the STRs are duplicate copies of what was previously submitted.  Because this evidence is not new, it cannot form the basis to reopen the claim.

With respect to the October 1985 VA examination report and statements from the private psychiatrists dated in January 1985, February 1985, and April 1985, they do not pertain to the Veteran's claimed bilateral knee/shin disorder and are irrelevant.  Thus, this evidence cannot form the basis to reopen the claim.

With respect to the April 2006 statement from the Veteran and the May 2009 Travel Board hearing transcript, they are cumulative of evidence that was previously of record.  In this regard, the Veteran's statements and testimony merely repeat his contentions that he has a current bilateral knee/shin disorder that was incurred in service.  Cumulative or redundant evidence is not new.  38 C.F.R. § 3.156(a).  

Finally, the Board finds that the additional VA treatment records dated from April 1985 to March 2010 and medical records from the SSA do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Particularly, none of this additional evidence shows a current diagnosis of a bilateral knee/shin disorder; these records merely show treatment for other disorders.  

Accordingly, the Board finds new and material evidence to reopen the claim for service connection for bilateral knee/shin disorder has not been received.  The claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

C.  Schizophrenia

As previously noted, in a rating decision dated in December 1985, the RO denied service connection for schizophrenia because there was no evidence showing that this disorder was incurred in or aggravated by service.

Evidence of record at the time of the December 1985 rating decision consisted of the Veteran's original claim application; his STRs; a VA examination report dated in October 1985; and statements from private psychiatrists dated in January 1985, February 1985, and April 1985.

The additional evidence received since the December 1985 rating decision consists of additional VA treatment records dated from April 1985 to March 2010; medical records from the SSA; duplicate STRs; hearing transcript from a May 2009 Travel Board hearing; and a statement from the Veteran dated in April 2006.  

Initially, the Board notes that the STRs are duplicate copies of what was previously submitted.  Because this evidence is not new, it cannot form the basis to reopen the claim.

With respect to the April 2006 statement from the Veteran and the May 2009 Travel Board hearing transcript, they are cumulative of evidence that was previously of record.  In this regard, the Veteran's statements and testimony merely repeat his contentions that his schizophrenia was incurred in service.  Cumulative or redundant evidence is not new.  38 C.F.R. § 3.156(a).  

Finally, the Board finds that the additional VA treatment records dated from April 1985 to March 2010 and medical records from the SSA do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Particularly, none of this additional evidence indicates that the Veteran's schizophrenia was incurred during service.    

Accordingly, the Board finds new and material evidence to reopen the claim for service connection for schizophrenia has not been received.  The claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

As no new and material evidence has been received, the claim for service connection for bilateral pes planus is not reopened.  The appeal is denied.

As no new and material evidence has been received, the claim for service connection for a bilateral knee/shin disorder is not reopened.  The appeal is denied.

As no new and material evidence has been received, the claim for service connection for schizophrenia is not reopened.  The appeal is denied.






____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


